104 S.E.2d 841 (1958)
248 N.C. 656
Byron W. FRANKLIN and Marietta G. Franklin, and Kir by Jones and Gladys J. Jones,
v.
Thomas H. FAULKNER and Evelyn O. Faulkner.
No. 95.
Supreme Court of North Carolina.
September 17, 1958.
*843 H. P. Whitehurst, New Bern, and Warren S. Perry, Kinston, for defendant appellants.
Lee & Hancock, New Bern, for plaintiff appellees.
RODMAN, Justice.
What property did Miller convey to Angell by the deed of 15 February 1950? The answer is determinative of the appeal and must be found by ascertaining the intent of the parties to that instrument.
When courts are called upon to interpret deeds or other writings, they seek to ascertain the intent of the parties, and, when ascertained, that intent becomes the deed, will, or contract. In determining the intent they call to their aid principles which have been so consistently applied as to be described as settled rules of construction. Griffin v. Springer, 244 N.C. 95, 92 S.E.2d 682; Davis v. Brown, 241 N.C. 116, 84 S.E.2d 334; Stephens Co. v. Lisk, 240 N.C. 289, 82 S.E.2d 99; Whitson v. Barnett, 237 N.C. 483, 75 S.E.2d 391; Sugg v. Town of Greenville, 169 N.C. 606, 86 S.E. 695; Credle v. Hays, 88 N.C. 321.
It is a well-established rule that the intent of a party is to be ascertained by the words he chooses. All of the words used are presumed to have a meaning selected for the purpose of displaying the user's intent. Morris v. Morris, 246 N.C. 314, 98 S.E.2d 298; DeBruhl v. State Highway & Public Works Comm., 245 N. C. 139, 95 S.E.2d 553; Callaham v. Arenson, 239 N.C. 619, 80 S.E.2d 619; Marks v. Thomas, 238 N.C. 544, 78 S.E.2d 340; Hornaday v. Hornaday, 229 N.C. 164, 47 S.E.2d 857; Sharpe v. Isley, 219 N.C. 753, 14 S.E.2d 814; Whitley v. Arenson, 219 N.C. 121, 12 S.E.2d 906; Dicks v. Young, 181 N.C. 448, 107 S.E. 220; Atlantic *844 & N. C. R. Co. v. Atlantic & N. C. Co., 147 N.C. 368, 61 S.E. 185, 23 L.R.A.,N.S., 223.
It is equally well settled that a general description will not enlarge a specific description when the latter is in fact sufficient to identify the land which it purports to convey. Only when the attempted specific description is ambiguous and uncertain will the general prevail. Young v. City of Asheville, 241 N.C. 618, 86 S.E.2d 408; Moore v. Whitley, 234 N.C. 150, 66 S.E.2d 785; Whiteheart v. Grubbs, 232 N. C. 236, 60 S.E.2d 101; Lee v. McDonald, 230 N.C. 517, 53 S.E.2d 845; Lewis v. Furr, 228 N.C. 89, 44 S.E.2d 604; Von Herff v. Richardson, 192 N.C. 595, 135 S.E. 533; Potter v. Bonner, 174 N.C. 20, 93 S.E. 370; Carter v. White, 101 N.C. 30, 7 S.E. 473.
Where a conflict exists in the description of property between a call for a natural object and a course or a distance or course and distance, the call for the natural object will prevail. Wachovia Bank & Trust Co. v. Miller, 243 N.C. 1, 89 S.E.2d 765; Cherry v. Roanoke Tobacco Warehouse Co., 237 N.C. 362, 75 S.E.2d 124; Lance v. Cogdill, 236 N.C. 134, 71 S.E.2d 918; Brown v. Hodges, 233 N.C. 617, 65 S.E.2d 144; Yadkin Lumber Co. v. Bernhardt, 162 N.C. 460, 78 S.E. 485; Sherrod v. Battle, 154 N.C. 345, 70 S.E. 834, 835; Bowen v. John L. Roper Lumber Co., 153 N.C. 366, 69 S.E. 258; Bowen v. Gaylord, 122 N.C. 816, 29 S.E. 340; Safret v. Hartman, 52 N.C. 199; Hough v. Horne, 20 N.C. 369; Slade v. Neal, 19 N.C. 61; Cherry v. Slade's Adm'r, 7 N.C. 82; Pollock v. Harris' Heirs, 2 N.C. 252; v. Beatty, 2 N.C. 376.
A known line of another tract is a natural object which will control course or distance. A ditch or a road is a natural object. Brown v. Hodges, supra; Hough v. Horne, supra.
Appellants in their brief say they "rest their case on the fact that it is surely the intention of Miller and wife, grantors of Angel, to convey `all of Lot No. 3.' It is so stated in uncontradictable terms that it was their intention so to do."
Contrary to appellants' assertion the deed itself negatives any idea that grantors intended to convey all of Lot 3. By express language they convey "parcel of land * * * being a part of Lot No. 3 according to said plan; and being described as follows:" (Italics added.) Then follows the specific description of the part of Lot 3 which is conveyed. Following this specific description grantors say: "The intention of this deed is to convey all of Lot No. 3 except * * *" (Italics added).
Appellants arrive at their asserted uncontradictable intent to convey all of Lot 3 by this reasoning: One quadrant is missing in each of the first two calls. The absence of these compass points renders the specific description void. Hence, in effect, the specific description is stricken from the deed. It would then read: "The intention of this deed is to convey all of Lot No. 3 except the small corner at the northeast corner * * *" Next they say this exception is too indefinite to admit of identification and must therefore be disregarded. There would then be left in the deed only this descriptive language: "The intention of this deed is to convey all of Lot No. 3."
It is apparent that the argument must fail unless the premise is well founded that the specific description is inadequate to identify the property conveyed. The answer to that inquiry is dependent on the factual situation. These admitted facts appear:
1. The northwest corner of Lot 3 is at the intersection of two 20-foot lanes.
2. The northern line of Lot 3 is the southern boundary of one of these 20-foot lanes.
3. The northern line of Lot 3 extends from its northwest corner south 61 deg. *845 40' east to Wilson's Creek, more than 200 feet distant from the northwest corner.
The call in the deed in controversy is: "Beginning at a stake at the Northwest corner of Lot No. 3 and running thence S 61 deg. 40' and with the Northern Line of Lot No. 3, 141 feet to a stake * * *" (Italics added.) Since the call is with the northern line of the lot, it necessarily follows that the missing quadrant is east. The point where this line terminates is definitely fixed at 141 feet. Hence there is and can be no doubt as to the location of the first call in the description.
4. A 20-foot lane crosses the eastern portion of Lot 3, extending from Lot 3 to Lot 2. This lane or road is at the edge of the highland and was in existence when the deed was made to Angell. This road or lane runs in a southwardly direction. The stipulation is that the courses of this road as shown on the map made in 1951 were in fact the courses of the road as it existed in February 1950.
5. The western line of the road on the edge of the highland, the terminus of the second call in the description, is 170 feet S 61 deg. 40' east of the northwest corner of Lot 3.
6. A course south 2 deg. 38' east from the terminus of the first call intersects the western line of the 20-foot lane on the edge of the highland. This is the place called for in the description. The course given to a natural object is a mere pointer. The natural object called for, the road, is admitted. The course given accurately points to the designated place. The missing quadrant on the call S 2 deg. 38'  is supplied. Turning at 141 instead of 170 would enlarge the intersection of the two lanes so that one traveling from the main road to Lot 2 would have a more convenient approach.
7. Having arrived at "the western line of the 20 foot lane on the edge of the highland" in accord with directions given in the deed, there is no difficulty in following the road called for in the Miller-Angell deed and the remaining courses there given.
Since that part of Lot 3 which Miller conveyed to Angell is, when considered in the light of stipulated facts, sufficiently described for identification, it follows that effect must be given to the intent there declared. The land in controversy was not conveyed by the deed of February 1950 from Miller to Angell. Hence the judgment is
Affirmed.
PARKER, J., took no part in the consideration or decision of this case.